—Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered February 24, 1997, which granted defendants’ motion to dismiss the complaint based on laches, unanimously reversed, on the law, with costs, the motion denied and the complaint reinstated.
There has been no showing that defendants were prejudiced by or changed their position in any way due to plaintiffs delay in bringing suit. Nor is there any indication that plaintiffs reluctance to resort to litigation to resolve this internecine dispute was unreasonable under the circumstances. For these reasons, and particularly inasmuch as this is an action for an accounting brought against a fiduciary (see, Matter of Barabash, 31 NY2d 76, 82), the IAS Court’s dismissal of the complaint based on laches was error (see, Dwyer v Mazzola, 171 AD2d 726). Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.